245 F.2d 412
Aniano Cruz GONZALES, Appellant,v.Panamanian §§ THE ARCHANGELOS, formerly the Honduran §§Dolly Madison, her boats, engines, tackle,apparel, etc., et al., Appellees.
No. 7408.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1957.Decided June 12, 1957.

Jacob L. Morewitz, Newport News, Va., for appellant.
John W. Winston, Norfolk, Va.  (Seawell, Johnston, McCoy & Winston, Norfolk, Va., on brief), for appellees.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is an appeal from a decree for the vessel in a suit by a seaman to recover wages and waiting time under 46 U.S.C.A. § 596.  Appellant was discharged on August 3, 1947.  He claims that $300 in earned wages was due him at that time.  Libel was filed on March 24, 1955, more than seven years later, claiming waiting time in the sum of $30,545.  No reason was alleged for the delay in instituting suit; and we think that the District Judge properly held that the claim was barred by laches.  Redman v. United States, 2 Cir., 176 F.2d 713; Hughes v. Roosevelt, 2 Cir., 107 F.2d 901; The Sydford, 2 Cir., 86 F.2d 611.


2
Affirmed.